Montgomery, J.
(after stating the facts). Some criticism is made of the terms of the decree, as it affects the conflicting interests of complainant and the creditors of William H. Yogle, but as the decree fully protects the interest of the insurance company, as against representatives of the Yogle interests, it is enough to say that defendant has no ground for complaint of the decree in respect to the disposition of the fund. The only question with which the defendant is concerned is whether it was entitled to insist upon an interpleader. The defendant was not entitled to maintain a bill of interpleader unless it fairly appears that, without its fault, it is placed in a position where it is impossible to decide safely between adverse claimants. Bedell v. Hoffman, 2 Paige (N. Y.), 199; Michigan & Ohio Plaster Co. v. White, 44 Mich. 25.
In this case the record shows that by the express terms of the policy the defendant was entitled to withhold from the assured or his assignees the amount of any indebtedness to the company. This reservation of right was sufficiently broad to cover the amount due on this mortgage in the absence of any facts showing any right in equity on the part of an assignee to insist upon some other disposition of the fund. Nothing of that nature is averred or proved. On the contrary, the Yogles by payments of the premium *339have kept the policy in force from 1893 to the date of Shriner’s death; the later payments being made under what may well be called -an assurance that the policy would pay off the mortgage. See letter of May 3, 1901. The equities appear to be with complainant.
The decree is affirmed, with costs.
Carpenter, Ostrander, Hooker, and Moore, JJ., concurred.